DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0246839) in view of Bae et al. (US 2009/0126423), Im et al. (US 2010/0050465) and Miyata (US 4,761,896).
 	As to claims 1, 11, 18-19, Park et al disclose a method of controlling a laundry treating apparatus, the laundry treating apparatus having a case 10 provided with a treating chamber 12 and a cycle chamber 20, a moving hanger 200 disposed in the treating chamber 10 (Figs. 3, 4, paragraphs [0028]-[0034]), a blower unit 32 disposed in the cycle chamber 20 (Fig. 5) 

 	As to claims 3, 13, Park et al. disclose the moving hanger is operated during the drying operation (paragraph [0057]). 
 	As to claims 4, 14, Im et al. disclose wherein the first cooling operation is performed for a first cooling time (Fig. 3, paragraph [0094], S130, 15 minutes), wherein the second cooling operation is performed for a second cooling time (Fig. 3, paragraph [0098], S150, 3 minutes), and wherein the first cooling time is greater than the second cooling time. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to further modify the method of Park et al. to include wherein the first cooling operation is performed for a first cooling time, wherein the second cooling operation is performed for a second cooling time, and wherein the first cooling time is greater than the second cooling time as taught by Im et al. in order to improve dust and wrinkle removal efficiency.
 	As to claims 5, 15, as Im et al. disclose that the drum is driven such that laundry is repeatedly lifted and dropped to separate and remove dust contained in the laundry from the laundry (paragraph [0059]); the drum is driven during second cooling operation (paragraph [0098]-0100]); dust may be removed from the clothes by shaking the dust from the clothes (paragraph [0060]),  it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the laundry treating apparatus controlling method of 
As to claim 10, to set a course performing the method is a uniform course or a school uniform course would have been obvious to one skill in the art to pursue an intended use. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0246839) in view of Bae et al. (US 2009/0126423), Im et al. (US 2010/0050465) and Miyata (US 4,761,896)as applied to claim 1 as above, and further in view of Kashima (EP 2182104 A2).
 	As to claim 8, Park et al further disclose wherein: the heat pump unit includes a compressor 26 that is configured to compress refrigerant and a condenser 28 that is configured to exchange heat between the refrigerant compressed by the compressor and the air drawn by the blower unit 32, but does not explicitly disclose the control unit configured as claimed with respect to compressor operating speed. However, Kashima discloses it is well-known in the clothes treatment apparatus art (abstract) to control a compressor 33 to operate the compressor at a predetermined first operating speed (see claim 1, second speed setting rotational speed) based on the preheated inlet temperature (see claim 1, temperature from sensor 40) being lower than a predetermined reference inlet temperature (see claim 1, not to be larger than the first threshold), the control unit is configured to operate the compressor at a predetermined second operating speed (see claim 1, first speed setting rotational speed) based on the preheated inlet temperature (see claim 1, temperature from sensor 40) equal to or higher than the reference inlet temperature (larger than the first threshold). Regarding “the second operating speed is lower than the first operating speed,” it being an obvious selection of range, in that it is generally known that the speed of the compressor operates the temperature of the corresponding heat from the heat pump, .

Allowable Subject Matter
Claims 6-7, 9, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. Applicant argued on page 7 of remarks that based on the examiner’s use of the references, the possible combinations are 1) the preheating step of Bae is arranged before the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Park discloses heating the water until the temperature of the water reaches a predetermined temperature in the water re-supplying step to reduce the time required to heat the water to generate steam in as steam generating step (paragraph [0053). Bae et al. disclose performing a preheating operation by supplying power to the steam unit to initially heat the heater, wherein during the preheating operation, steam generation is prevented (paragraph [0175]). Both Park and Bae et al. teach a concept of preheating water before steam generating step to reduce the time required to heat the water to generate steam in the steam generating step. Therefore, in view of the combined teachings from Park and Bae et al. and Im et al. one skill in the art would be able to derive the claimed relationships regarding the preheating operation, steam operation and cooling operation.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Jessica Yuen/
Primary Examiner
Art Unit 3762